Case 18-41548-bem     Doc 45   Filed 07/17/19 Entered 07/17/19 15:44:44             Desc Main
                               Document     Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: July 17, 2019
                                                  _________________________________

                                                           Barbara Ellis-Monro
                                                      U.S. Bankruptcy Court Judge


 ________________________________________________________________
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION
IN RE:                                 §
                                       § CASE NO. 18-41548-BEM
CARL LYNN MCNEESE AND MELANIE §
JEAN SWAFFORD,                         §
                                       § CHAPTER 13
       Debtors,                        §
                                       §
VANDERBILT MORTGAGE AND                §
FINANCE, INC.,                         §
                                       §
                                       §
       Movant,                         §
v.                                     §
                                       §
CARL LYNN MCNEESE AND MELANIE §
JEAN SWAFFORD,                         §
                                       §
       Respondents,                    §
and                                    §
                                       §
MARY IDA TOWNSON,                      §
                                       §
       Trustee.                        §

              CONSENT ORDER ON MOTION FOR RELIEF FROM STAY

      IT APPEARING that this matter was scheduled for hearing before the Court on July 17,

2019; and
Case 18-41548-bem        Doc 45     Filed 07/17/19 Entered 07/17/19 15:44:44           Desc Main
                                    Document     Page 2 of 5


       IT APPEARING that VANDERBILT MORTGAGE AND FINANCE, INC., hereinafter

referred to as "VANDERBILT", contends that it holds a perfected security interest in that certain

2015 Clayton mobile home, Serial Number CWP027964TNAB, by virtue of a Consumer Loan

Note, Security Agreement and Disclosure Statement and Certificate of Title; and

       IT APPEARING that CARL LYNN MCNEESE AND MELANIE JEAN SWAFFORD

(hereinafter the "Debtors") filed for relief under Chapter 13 of the United States Code on July 3,

2018, and filed a Plan valuing the collateral; and

       IT APPEARING that VANDERBILT has filed a Motion to Modify Automatic Stay

alleging that the insurance on the collateral had lapsed; and

       IT APPEARING that the parties have agreed that as of the date of this hearing, the

Debtors are owing $541.00 representing the insurance policy premium paid for by

VANDERBILT with a policy period from March 18, 2019 to March 18, 2020; and

       IT APPEARING that the Debtors shall pay said $541.00 premium on or before July 17,

2019 and shall maintain and pay for insurance after the current insurance policy lapses; and

       IT APPEARING that the Debtors shall pay the $616.00 in fees and costs incurred by

VANDERBILT in bringing this motion by making a payment of $102.67 on the 15th day of each

month beginning August 15, 2019 through and including January 15, 2020; and

       IT APPEARING that the parties have further agreed that TIME IS OF THE ESSENCE of

this Consent Order and the Note and should the Debtors default under any terms or obligations

set forth in this Consent Order or the Note for the life of the case, upon VANDERBILT

forwarding to the Debtors and the Debtors’ attorney a written notice of default by regular,

first-class U.S. mail, and should the default not be cured within ten (10) days of the date of the

notice of default, upon counsel for VANDERBILT submitting to this Court a Motion along with

an affidavit setting forth the default of the Debtors, notice of default to the Debtors, and to the

Debtors’ attorney and the Debtors’ failure to cure said default, the Court may enter an order
Case 18-41548-bem        Doc 45     Filed 07/17/19 Entered 07/17/19 15:44:44            Desc Main
                                    Document     Page 3 of 5



lifting the automatic stay pursuant to 11 U.S.C. Sect 362 as to the above-referenced collateral,

and waiving the provisions of Federal Rule of Bankruptcy Procedure 4001 (a)(3) and granting

the continuing authority to contact the Debtors directly to determine intent regarding the property

and/or to verify vacancy of the home, without further notice to the Debtors or the Debtors’

attorney and without intervention of a hearing; and It is further

       IT APPEARING that the parties further agree that the Debtors are not entitled to notice

of default more than twice (2) under this Order and that if the Debtors default again after a

second (2nd) notice of default, VANDERBILT may file an affidavit of default and proposed

Order lifting the stay without sending a third (3rd) notice of default and without further notice to

the Debtors, the Debtors’ attorney and without intervention of a hearing; and

       IT APPEARING that should VANDERBILT take possession of the collateral and

dispose of same during the pendency of this bankruptcy, any equity resulting from the

disposition shall be paid to the Trustee and should any deficiency exist after such disposition,

VANDERBILT shall be entitled to file a proof of claim for said deficiency, subject to objections.



                                     END OF DOCUMENT
Case 18-41548-bem     Doc 45      Filed 07/17/19 Entered 07/17/19 15:44:44   Desc Main
                                  Document     Page 4 of 5


PREPARED BY AND CONSENTED TO:
/s/john a. medina
JOHN A. MEDINA
Georgia State Bar No. 500670
KENNEY & MEDINA, P.C.
593 Main Street
Suwanee, GA 30024
(770) 564-1600
Attorneys for Movant

CONSENTED TO:
/s/daniel r. saeger
DANIEL R. SAEGER
Georgia State Bar No. 680628
Rickman & Associates, PC
1755 North Brown Road, Ste. 200
Lawrenceville, GA 30043
Attorney for Debtors

NO OPPOSITION:
/s/sonya b. gordon
SONYA B. GORDON FOR MARY IDA TOWNSON
Georgia State Bar No. 140987
191 Peachtree Street, Ste. 2200
Atlanta, GA 30303
Chapter 13 Trustee




                                           −4−
Case 18-41548-bem       Doc 45     Filed 07/17/19 Entered 07/17/19 15:44:44           Desc Main
                                   Document     Page 5 of 5


In Re:         CARL LYNN MCNEESE
               MELANIE JEAN SWAFFORD
               Chapter 13 Case No. 18-41548-BEM


                    IDENTIFICATION OF PARTIES TO BE SERVED


        Pursuant to B.L.R. 9013-3(c)(2), the following is a list of the names and addresses of the
parties to be served with a copy of the foregoing Order:


         DEBTORS:                                           CARL LYNN MCNEESE
                                                            MELANIE JEAN SWAFFORD
                                                            171 Stafford Way
                                                            Cohutta, GA 30710

         DEBTORS’ ATTORNEY:
                                                            ROBERT SCOTT RICKMAN
                                                            Rickman & Associates, PC
                                                            1755 North Brown Road, Ste. 200
                                                            Lawrenceville, GA 30043

         CHAPTER 13 TRUSTEE:
                                                            MARY IDA TOWNSON
                                                            191 Peachtree Street, NE, Ste. 2200
                                                            Atlanta, GA 30303

         MOVANT'S ATTORNEY:
                                                            JOHN A. MEDINA
                                                            KENNEY & MEDINA, P.C.
                                                            593 Main Street
                                                            Suwanee, GA 30024




                                              −5−
